98 Ga. App. 350 (1958)
105 S.E.2d 785
BROWN
v.
THE STATE.
37376.
Court of Appeals of Georgia.
Decided October 16, 1958.
*351 Guy B. Scott, Jr., for plaintiff in error.
Preston M. Almand, Solicitor, contra.
TOWNSEND, Judge.
While the corpus delicti of the offense must be proved aliunde the admissions of the accused (Gunder *352 v. State, 95 Ga. App. 176, 97 S.E.2d 381), it may nevertheless be established by circumstantial as well as direct evidence (Buckhanon v. State, 151 Ga. 827 (8b), 108 S.E. 209), provided it is sufficient to exclude every other reasonable hypothesis save that of the guilt of the accused. The evidence here establishes with certainty that while the two eyewitnesses did not pay sufficient attention to the defendant to positively identify him either while he was driving or getting out of the automobile, nevertheless, the only persons in the automobile which struck the prosecutor were a man and a woman; the man was driving; he got out of the car; within two minutes the defendant had walked over to the prosecutor to discuss the damages to his automobile, and there is no indication that any other person whatsoever was present until the witness Nix arrived within three minutes of the collision. The evidence, although circumstantial, is sufficient to establish the defendant as the driver of the automobile, and that he was at that time under the influence of intoxicants.
The trial court did not err in denying the motion for new trial.
Judgment affirmed. Gardner, P. J., and Carlisle, J., concur.